The sole issue raised on this appeal is whether claimant was an employee or an independent contractor. He was employed to shovel snow from an outdoor skating rink, and for the same work he had been previously paid fifty cents an hour. The evidence is sufficient to sustain these facts and inferences: That claimant was hired as a laborer, was paid on an hourly basis, used the employer’s shovel and was required to start work at a definite time. The Board found him to be an employee. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.